Citation Nr: 1022789	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to a higher (compensable) initial rating for 
service-connected costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to June 
2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision by the RO in Phoenix, 
Arizona that granted service connection and assigned a 
noncompensable rating for costochondritis, and denied service 
connection for a lung disorder. 


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a 
current chronic lung disorder.

2.  Costochondritis is primarily manifested by subjective 
complaints of daily pain in the left chest; and objective 
evidence of mild chest wall tenderness, particularly in the 
region of the left lateral thoracic rib cage.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The criteria for a rating in excess of 0 percent for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.73, 
Diagnostic Code 5321 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice 
regarding his service connection claims by a letter dated in 
July 2005.  A March 2006 letter addressed the rating criteria 
and effective date provisions that are pertinent to the 
appellant's claims, and the claim for service connection for 
a lung disorder was readjudicated in the May 2006 statement 
of the case.  Mayfield, 444 F.3d at 1333.

As to the claim for a higher initial rating for service-
connected costochondritis, 
in cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal. The appellant was notified that his claim for service 
connection for costochondritis was awarded with an effective 
date of June 15, 2005, the day after separation from service, 
and an initial rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the day after 
separation from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, and obtained a medical opinion as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service treatment records reflect that on medical examination 
in October 2003, the examiner noted that the Veteran had 
pectus excavatum, which was described as both mild and 
moderate by different examiners.  An orthopedic examiner 
opined that there was mild pectus excavatum with satisfactory 
chest excursion, and mild right dorsal scoliosis.

In March 2004, the Veteran complained of cold symptoms.  The 
diagnosis was questionable pneumonia versus bronchitis.  In 
June 2004 he complained of an upper respiratory infection for 
three days; the examiner diagnosed pneumonia.  In August 
2004, the Veteran was seen for follow-up for pneumonia.  He 
complained of pain at the base of the left lung with deep 
breathing, coughing, and sneezing.  The diagnosis was 
costochondritis.  A few days later he was diagnosed with 
Tietze's syndrome on the left side.  An August 2004 note 
indicated that the Veteran was recovering from pneumonia and 
Teitze's.  Later in August 2004, the Veteran reported that he 
was exposed to tear gas while he had bronchitis.  In an April 
2005 report of medical assessment, the Veteran said his 
overall health was the same as it was during his last 
examination.  He did not report any current health problems.

In July 2005, the Veteran filed a claim for service 
connection for a lung disorder, to include bronchitis, 
pneumonia, and an inflamed left lung.  He relates a history 
of bronchitis, pneumonia and Teitze's syndrome in service, 
and contends that his left lung has hurt ever since service.

At an October 2005 VA examination, the examiner noted that 
the Veteran's claims file was not available for review.  The 
Veteran reported that he had bronchitis and pneumonia in 
service.  He said that his current residuals were mostly 
defined by pain in the left hemithorax.  He denied cough, 
wheeze, hemoptysis, and sleep apnea symptoms.  He reported 
chest pain and dyspnea at rest.  The Veteran denied receiving 
any current treatment for a lung disorder.  A chest X-ray 
study showed no rib fractures or osseous lesions.  The heart, 
lungs, mediastinum and osseous structures were unremarkable.  
There was no infiltrate, effusion, consolidation, cavitary 
lesion or congestive change, and no acute pulmonary process.  
The conclusion of the X-ray study was a negative chest.  The 
clinical examiner noted that pulmonary function tests showed 
normal results, and diagnosed chest wall pain.  He indicated 
that he saw no evidence of ongoing bronchitis/asthma or other 
respiratory problem.  He opined that he could only assume 
that the Veteran's chest wall pain represented a neuralgia 
without ongoing physical or pathologic damage to his body.

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An 
opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).

Although the October 2005 VA examiner did not review the 
Veteran's service treatment records and claims file, the 
Board finds that this examination is adequate, in light of 
the fact that a current lung disorder is not shown, as 
required for service connection, and thus the lack of review 
of his service treatment records is not prejudicial.

By statements received in February and June 2006, the Veteran 
reiterated his assertion that he incurred a chronic lung 
disorder due to bronchitis, pneumonia, and an inflamed left 
lung in service.  He reported that he was exposed to tear gas 
during a training exercise in service, while he had 
bronchitis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  
Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

While a layperson is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, a lay party, such as the Veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  See Jandreau, 492 F.3d at 
1377; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no medical evidence demonstrating that the Veteran 
has a current chronic lung disorder.  In this case, the only 
evidence that the Veteran currently has the claimed lung 
disabilities, consists of the Veteran's statements.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the Veteran is not 
competent to opine on medical matters such as medical 
diagnosis or the etiology of medical disorders, and his 
opinion that he has a current lung disorder is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu, supra.

In view of the foregoing, the Board finds there is no 
competent evidence that the Veteran has the claimed lung 
disorder, and in the absence of a showing of the claimed 
disability, the preponderance of the evidence is against the 
claim.  The benefit of the doubt doctrine does not apply, and 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Higher Initial Rating

The Veteran contends that his service-connected 
costochondritis is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that the Rating Schedule does not provide a 
specific Diagnostic Code for costochondritis; hence, the 
Veteran's disability must be rated by analogy under 38 C.F.R. 
§ 4.20.  

The RO has rated the Veteran's costochondritis as 
noncompensable under Diagnostic Code 5321.  This code 
provides for a maximum 20 percent rating for severe or 
moderately severe impairment of the muscles of respiration 
(the thoracic group).  Moderate impairment warrants a 10 
percent rating and slight impairment is rated as 
noncompensable.  38 C.F.R. § 4.73, Diagnostic Code 5321.  
Given that the service-connected costochondritis disability 
appears to primarily affect the muscles of the chest, the 
Board finds that the Veteran is appropriately evaluated under 
the provisions of Diagnostic Code 5321.  Moreover, as his 
costochondritis essentially only involves the muscles of the 
chest, no other diagnostic criteria, such as the criteria for 
respiratory disorders, are applicable.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In this regard, the Board 
notes that service connection for a lung/respiratory disorder 
has not been established, and there is no medical evidence of 
a current lung disorder.

By a statement dated in February 2006, the Veteran stated 
that he had daily pain in the left hemithorax and lateral 
thoracic rib cage since April 2004.  He rated the pain at a 
level of 5 on a scale of 1 to 10.  He said that the pain 
sometimes was at a level 7 or 8, if he was exposed to 
pollutants or smoke.

At an October 2005 VA examination, the Veteran complained of 
pain in the left hemithorax.  On examination, he had slight 
tenderness along the left lateral thoracic rib cage.  No 
physical abnormalities were palpated.  There was no muscle 
weakness, atrophy, or spasm.  An examination of the chest was 
normal.  A chest X-ray study showed no rib fractures or 
osseous lesions.  The heart, lungs, mediastinum and osseous 
structures were unremarkable.  There was no infiltrate, 
effusion, consolidation, cavitary lesion or congestive 
change, and no acute pulmonary process.  The conclusion of 
the X-ray study was a negative chest.  The clinical examiner 
noted that pulmonary function tests showed normal results, 
and diagnosed chest wall pain.  He indicated that he saw no 
evidence of ongoing bronchitis/asthma or other respiratory 
problem.  He opined that he could only assume that the 
Veteran's chest wall pain represented a neuralgia without 
ongoing physical or pathologic damage to his body.

Objective findings show no more than mild costochondritis 
along the left lateral thoracic rib cage.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a rating greater than 0 percent for costochondritis 
throughout the rating period on appeal, as there is no 
indication that there is more than slight impairment to the 
muscles of the chest, and there is no basis for staged 
ratings of the disability pursuant to Fenderson, supra.  38 
C.F.R. § 4.7, 4.73, Diagnostic Code 5321.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a lung disorder is denied.

A higher initial compensable rating for costochondritis is 
denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


